  Case: 4:18-cr-00840-JAR-NAB Doc. #: 4 Filed: 10/11/18 Page: 1 of 2 PageID #: 12




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                     No. 4:18 CR 840 JAR NAB

 JOHNZELL MOOREHEAD, a/k/a
 “MEMPHIS”,

 Defendant.

                   MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United States

Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.     Defendant is charged with armed assault with a deadly weapon against a law

enforcement officer; brandishing and discharging a firearm in furtherance of that crime; being a felong

in possession of a firearm; and intimidation of a witness; in violation of Title 18, United States Code,

Sections 111(a)(1) and (b); 924(c); 922 (g)(1); and 1512(b)(1).).

        2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code,

Section 3142(e)(3) that there are no conditions or combination of conditions which will reasonably

assure the appearance of the defendant as required, and the safety of any other person and the

community;
  Case: 4:18-cr-00840-JAR-NAB Doc. #: 4 Filed: 10/11/18 Page: 2 of 2 PageID #: 13




       3.      There is a serious risk that the defendant will flee;

       4.      The defendant is a threat to the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant’s initial appearance.




                                              Respectfully submitted,

                                              JOHN E. CHILDRESS
                                              Attorney for the United States
                                              Acting Under Authority Conferred by 28 U.S.C. § 515

                                              s/Thomas Rea
                                              THOMAS REA, #53245MO
                                              Assistant United States Attorney
